                 Case 21-50231-KBO   Doc 5-1   Filed 04/21/21   Page 1 of 3




                              EXHIBIT 1 TO ORDER




DOCS_DE:233883.1 57095/002
                     Case 21-50231-KBO                     Doc 5-1          Filed 04/21/21              Page 2 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                                                  Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                         Debtors.                                        (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7                                          Adv. Proc. No. 21-50231 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                                        Plaintiff,

 vs.

 SUNFLOWER CONSTRUCTION,

                                        Defendant.

              STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO
             ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                      Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Sunflower Construction (the “Defendant,” and together with Plaintiff, the “Parties”), enter into

this Stipulation for Extension of Time for Defendant to Answer, Move or Otherwise Respond to

the Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

           1.         The Parties agree and stipulate that the time within which the Defendant may

answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233883.1 57095/002
                 Case 21-50231-KBO         Doc 5-1     Filed 04/21/21      Page 3 of 3




adversary proceeding is hereby extended to and including May 15, 2021.

        2.       Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved.

Dated: April 20, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Peter J. Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Andrew W. Caine (CA Bar No. 110345)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, Delaware 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                         acaine@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                             Counsel to Plaintiff

                                             and


                                             WEYCER, KAPLAN, PULASKI & ZUBER, P.C.


                                             /s/ Jeff Carruth
                                             Jeff Carruth, Esq.
                                             24 Greenway Plaza, Suite 2050
                                             Houston, Texas 77046
                                             Tel: (214) 552-7242
                                             Fax: (866) 666-5322
                                             Email: jcarruth@wkpz.com

                                             Counsel to Defendant




DOCS_DE:233883.1 57095/002                         7
